 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IRVINE REYES,                                     No. 2:18-cv-622-TLN-EFB PS
12                       Plaintiff,
13              v.                                      ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    KAISER PERMANENTE,
15                       Defendant.
16

17          Defendant Kaiser Foundation Hospitals (“KFH”) moves for judgment on the pleadings

18   pursuant to Federal Rule of Civil Procedure (“Rule”) 12(c), arguing that plaintiff’s claims are

19   barred by the doctrine of res judicata and untimely under the applicable statute of limitations.

20   ECF No. 17.1 For the reasons explained below, defendant’s motion must be granted.2

21   I.     Background

22          Although the complaint is devoid of factual allegations, documents attached to the

23   complaint indicate that this action arises out the termination of plaintiff’s employment with KFH

24   in October 2013. Among the attachments is a Charge of Discrimination that plaintiff filed with

25          1
              This case, in which plaintiff is proceeding pro se, is before the undersigned pursuant to
26   Eastern District of California Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
            2
27             The court has determined that oral argument would not materially assist in the
     resolution of the pending motions and the matter is resolved on the briefs. See E.D. Cal. L.R.
28   230(g).
                                                      1
 1   the Equal Employment Opportunity Commissioner (“EEOC”) in December 2017, which asserts
 2   that plaintiff began working for KFH in 1988. ECF No. 1 at 8.3 That charge alleges that in June
 3   2012, plaintiff attended a wedding with a female coworker, who was a secretary dating other
 4   KFH employees. Id. A male coworker who also attended the wedding began subsequently
 5   telling other KFH employees that plaintiff and the female coworker were involved in a sexual
 6   relationship. Id. Thereafter, plaintiff complained to the human resources department about the
 7   gossip being spread by the male coworker. Id. The charge claims that as a result of plaintiff’s
 8   complaint, the female coworker’s secret relationships with other employees were exposed. Id.
 9   Apparently unhappy with such exposure, the female coworker filed a sexual harassment suit
10   against plaintiff, which ultimately led to the termination of his employment on October 1, 2013.
11   Id. Plaintiff claims that he was subjected to discrimination on account of his gender, national
12   origin, and in retaliation for engaging in protected activity in violation of Title VII. Id. Plaintiff’s
13   EEOC charge also specifically states that the last date on which the alleged discrimination took
14   place was October 1, 2013. Id.
15          In addition to his Title VII allegations attached to the complaint, plaintiff’s complaint
16   alleges state law claims for (1) wrongful termination in violation of public policy and (2)
17   unspecified “discrimination,” (3) gender discrimination, (4) disability discrimination, and (5)
18   failure to accommodate in violation of California Government Code section 12940. Id. at 3.
19   II.    Legal Standards
20          Rule 12(c) provides that “[a]fter the pleadings are closed—but early enough not to delay
21   trial—a party may move for judgment on the pleadings.” “For purposes of a motion under Rule
22   12(c), the allegations of the non-moving party must be accepted as true, and the allegations of the
23   moving party that have been denied are presumed false.” Hal Roach Studios v. Richard Feiner &
24   Co., 896 F.2d 1542, 1550 (9th Cir. 1990). A “judgment on the pleadings is appropriate when,
25   even if all allegations in the compliant are true, the moving party is entitled to judgment as a
26   matter of law.” Westlands Water Dist. v. Firebaugh Canal, 10 F.3d 667, 670 (9th Cir. 1993).
27
            3
              Page numbers cited herein refer to those assigned by the court’s electronic docketing
28   system and not those assigned by the parties.
                                                      2
 1   This standard is “functionally identical” to the one applied in evaluating motions to dismiss
 2   pursuant to Rule 12(b)(6). Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir.
 3   1989).
 4            To survive a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), a
 5   plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.” Bell
 6   Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has “facial plausibility when the
 7   plaintiff pleads factual content that allows the court to draw the reasonable inference that the
 8   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
 9   (citing Twombly, 550 U.S. at 556). The plausibility standard is not akin to a “probability
10   requirement,” but it requires more than a sheer possibility that a defendant has acted unlawfully.
11   Iqbal, 556 U.S. at 678.
12            Dismissal under Rule 12(b)(6) may be based on either: (1) lack of a cognizable legal
13   theory, or (2) insufficient facts under a cognizable legal theory. Chubb Custom Ins. Co., 710 F.3d
14   at 956. Dismissal also is appropriate if the complaint alleges a fact that necessarily defeats the
15   claim. Franklin v. Murphy, 745 F.2d 1221, 1228-1229 (9th Cir. 1984).
16            Pro se pleadings are held to a less-stringent standard than those drafted by lawyers.
17   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). However, the Court need not accept as
18   true unreasonable inferences or conclusory legal allegations cast in the form of factual
19   allegations. See Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003) (citing Western Mining
20   Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)).
21            For purposes of dismissal under Rule 12(b)(6), the court generally considers only
22   allegations contained in the pleadings, exhibits attached to the complaint, and matters properly
23   subject to judicial notice, and construes all well-pleaded material factual allegations in the light
24   most favorable to the nonmoving party. Chubb Custom Ins. Co. v. Space Sys./Loral, Inc., 710
25   F.3d 946, 956 (9th Cir. 2013); Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012).
26   III.     Discussion
27            As noted, KFH argues that plaintiff’s claims are barred by the doctrine of res judicata.
28   ECF No. 18 at 9-13. Federal courts “are required to give state court judgments the preclusive
                                                         3
 1   effect they would be given by another court of that state.” Brodheim v. Cry, 584 F.3d 1262, 1268
 2   (9th Cir. 2009) (citing Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 84 (1984)). In
 3   California, res judicata, or claim preclusion, bars a second lawsuit between the same parties on
 4   the same cause of action. People v. Barragan, 32 Cal.4th 236, 252 (2004). Collateral estoppel,
 5   or issue preclusion, bars the relitigation of issues that were actually litigated and determined in
 6   the first action. Id. at 252-53. The elements for applying either claim preclusion or issue
 7   preclusion to a second action are the same: “(1) A claim or issue raised in the present action is
 8   identical to a claim or issue litigated in a prior proceeding; (2) the prior proceeding resulted in a
 9   final judgment on the merits; and (3) the party against whom the doctrine is being asserted was a
10   party or in privity with a party to the prior proceeding.” Id. at 253 (internal quotations omitted).
11           On May 21, 2013, plaintiff filed an action against KFH in the California Superior Court
12   for the County of Sacramento. Def.’s Req. Judicial Not. (“RJN”), ECF No. 19, Ex. 1.4 In the
13   state action, plaintiff’s first amended complaint alleged as follows:
14           Plaintiff and a coworker, Cha Xiong, had a two-year romantic relationship that was kept
15   private from other KFH employees. Id. ¶ 9. In June 2012, Ms. Xiong asked plaintiff to
16   accompany her to a friend’s wedding. Id. ¶ 10. At the wedding plaintiff saw another KFH
17   employee, Ed Correa, who asked what plaintiff was doing at the wedding. Id. Plaintiff explained
18   that he was Ms. Xiong’s date and requested that Mr. Correa keep plaintiff and Ms. Xiong’s
19   relationship private. Id. Rather than honoring plaintiff’s request, Mr. Correa allegedly tried to
20   embarrass plaintiff by making sexual comments to other coworkers about plaintiff and Ms.
21   Xiong’s relationship. Id. ¶ 11. In response, plaintiff complained to Mr. Correa’s supervisor,
22   which resulted in Mr. Correa being suspended for four days. Id. Plaintiff’s complaint against Mr.
23   Correa also caused Ms. Xiong to become angry with plaintiff because the incident exposed the
24   fact that she had been dating multiple KFH employees at the same time. Id. ¶ 13. Ms. Xiong
25   /////
26           4
              Defendant’s Request for Judicial Notice of state court records and documents from the
27   EEOC and California Department of Fair Employment and Housing is granted. ECF No. 19; see
     Hunt v. Check Recovery Sys. Inc., 478 F. Supp. 2d 1157, 1160–61 (N.D. Cal. 2007) (“Judicial
28   notice may be taken of ‘adjudicative facts’ such as court records [and] pleadings . . . .”).
                                                       4
 1   allegedly retaliated against plaintiff’s action by telling human resources that she was not in a
 2   relationship with plaintiff and that he was harassing her. Id. ¶ 14.
 3          The state court complaint also alleged that in 2012, plaintiff allegedly injured his eye and
 4   knee at work during separate incidents. Id. ¶ 17. He claimed that these injuries and the complaint
 5   he made to Mr. Correa’s supervisor were motivating factors for terminating his employment. Id.
 6   ¶¶19-20. He also claimed that a complaint he made against KFH with the California Medical
 7   Board for the negligent removal of his gallbladder in January 2009 was also a motivating reason
 8   for his termination. Id. ¶ 21.
 9          Based on these allegations, the operative state court complaint alleged claims for (1)
10   wrongful termination in violation of public policy; (2) unspecified “discrimination, (3) gender
11   discrimination, (4) disability discrimination, and (5) failure to accommodate in violation of
12   California Government Code section 12940; and (6) failure to engage in interactive process in
13   violation of California Government Code section 12940 (h). Id. at 37-51.
14          As noted above, in the instant action plaintiff also asserts claims for wrongful termination
15   in violation of public policy and unspecified “discrimination,” gender discrimination, disability
16   discrimination, and failure to accommodate in violation of California Government Code section
17   12940, which are all predicted on the same factual basis as the state court action. See ECF No. 1
18   at 3, 8 and RJN Ex. 2 (ECF No. 19 at 37-51). Although plaintiff also purports to asserts claims
19   under Title VII, which were not alleged in the state court action, “the doctrine of res judicata
20   applies not only to those claims actually litigated in the first action but also to those which might
21   have been litigated as part of that cause of action.” Clark v. Yosemite Community College Dist.,
22   785 F.2d 781, 786 (9th Cir. 1986); see Monterey Plaza Hotel Ltd. P’ship v. Local 483 of the
23   Hotel Employees & rest. Employees Union, AFL-CIO, 215 F.3d 923, 928 (9th Cir. 2000) (“While
24   [plaintiff] may have added new acts to its federal complaint, the new allegations are insufficient
25   to establish an independent or different primary right than that which the state courts have already
26   addressed.”); Fed. Home Loan Bank v. Countrywide Fin. Corp., 214 Cal. App. 1520, 1529 (2013)
27   (“[T]he rule is that the prior judgment is res judicata on matters which were raised or could have
28   been raised, on matters litigated or litigable.”)
                                                         5
 1          Moreover, the state court action was brought against KFH, the same defendant named in
 2   the instant case.5 As the injury involved and defendant’s alleged wrongful conduct are the same,
 3   the same primary right is implicated. Accordingly, under California’s primary rights theory,
 4   plaintiff’s state and federal “causes of action” are the same. See Harper v. City of Monterey,
 5   2012 WL 195040, at *5 (N.D. Cal. Jan. 23, 2012).
 6          Lastly, in the state court action the court granted plaintiff’s request for voluntarily
 7   dismissal of the case with prejudice on February 6, 2014. RJN Ex. C (ECF No. 19 at 60). For
 8   purposes of res judicata, a voluntary dismissal with prejudice is considered a final judgment on
 9   the merits. See Intermedic, Inc. v. Ventritex, Inc., 775 F. Supp. 1258, 1262 (N.D. Cal. 1991)
10   (citing Eichman v. Fotomat Corp., 759 F.2d 1434, 1438-39 (9th Cir. 1985)); see also Concha v.
11   London, 62 F.3d 1493, 1507 (9th Cir. 1995) (“By obtaining [a voluntary dismissal with
12   prejudice], the plaintiff submits to a judgment that serves to bar his claims forever.”); Fed. Home
13   Loan Bank, 214 Cal. App. 4th at 1232 (finding that voluntary dismissal with prejudice constituted
14   “determination on the merits invoking the principles of res judicata barring relitigation of those
15   issues as affirmative defenses in” subsequent case). Accordingly, plaintiff’s claims challenging
16   the termination of his employment are barred by res judicata.6
17          In opposition to defendant’s motion, plaintiff does not challenge defendant’s argument
18   that his claims are barred by res judicata. Instead, he submits letters he has received from various
19   state and federal legislatures in response to complaints he has made against KFH. ECF No. 22.
20   These letters are inapposite to the issues presented in defendant’s motion.
21          Additionally, plaintiff submits medical records in support of his contention that physicians
22   employed by KFH wrongfully removed his gallbladder. ECF Nos. 23, 24. But plaintiff’s
23   complaint does not appear to allege a medical malpractice or other tort claim based on the
24
            5
              The instant action identifies the defendant Kaiser Permanente, rather than Kaiser
25   Foundation Hospitals. ECF No. 1 at 2. In his EEOC charge he identifies the defendant only as
26   Kaiser. Id. at 8. It is clear, however, that plaintiff brings the instant action against his former
     employer, Kaiser Foundation Hospitals, and not a separate entity. See, e.g., ECF No. 1 at 32, 36,
27   39-47.

28          6
                In light of this finding, the court declines to address defendant’s alternative argument.
                                                           6
 1   removal of his gallbladder. To the extent plaintiff seeks leave to amend his complaint to allege
 2   such a claim, granting leave would be futile. Such a claim is untimely.
 3           Plaintiff’s documents indicate that his gallbladder was removed in 2009, approximately
 4   nine years before he initiated this action. Under California law, claims for medical malpractice
 5   must be brought within the earlier of (1) three years of the date of the injury or (2) within one
 6   year after the plaintiff discovers the injury. Cal. Civ. Proc. Code § 340.5. In his state action,
 7   which was filed in May 2013, plaintiff specifically alleged that he reported to the California
 8   Medical Board that KFH negligently removed his gallbladder in 2009. Thus, any medical
 9   malpractice claim relating to removal of plaintiff’s gallbladder expired well before plaintiff filed
10   this action in 2018. Accordingly, there is no basis for granting plaintiff leave to amend. See Noll
11   v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) (while the court ordinarily would permit a pro se
12   plaintiff leave to amend, leave to amend should not be granted where it appears amendment
13   would be futile).
14   IV.     Conclusion
15           Accordingly, it is hereby ORDERED that the hearing on this matter scheduled for October
16   3, 2018, at 10:00 a.m. is vacated.
17           Further, it is RECOMMENDED that:
18           1. Defendant’s motion for judgment on the pleadings (ECF No. 17) be granted;
19           2. Plaintiff’s complaint be dismissed without leave to amend; and
20           3. The Clerk be directed to close the case.
21           These findings and recommendations are submitted to the United States District Judge
22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
23   after being served with these findings and recommendations, any party may file written
24   objections with the court and serve a copy on all parties. Such a document should be captioned
25   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
26   /////
27   /////
28   /////
                                                        7
 1   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 2   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   DATED: October 2, 2018.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      8
